Citation Nr: 1525433	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  13-36 225	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to death pension.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to January 1969 in the United States Navy.  He died in July 2003.  The appellant has been found to be his surviving spouse.  See November 2013 Administrative Decision.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 administrative decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

(The decision below addresses the claim for accrued benefits.  The remaining issues are addressed in the remand that follows the decision.)


FINDING OF FACT

An application for accrued benefits was not made within a year of the Veteran's death.


CONCLUSION OF LAW

The requirements for payment of accrued benefits have not been met.  38 U.S.C.A. §§ 5101, 5121 (West 2014); 38 C.F.R. §§ 3.151, 3.1000 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Accrued benefits are periodic monetary benefits or monthly benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid will, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121.  An application for accrued benefits must be filed within one year after the date of death.  38 C.F.R. § 3.1000(c).

In this case, the appellant did not file a claim for accrued benefits within one year of the Veteran's July 2003 death.  Instead, she filed a claim in November 2009, six years later.  As such, there is no legal basis upon which the appellant's claim for accrued benefits may be granted.  Moreover, the Veteran was not in receipt of any VA benefits and did not have any claim pending before VA at the time of his death.  As the Veteran was not entitled to any unpaid benefits at the time of his death, the appellant is not entitled to any such accrued benefits.  Therefore, the appellant's claim must be denied as a matter of law as her claim for accrued benefits was untimely and there was no pending claim for benefits at the time of the Veteran's death.


ORDER

Entitlement to accrued benefits is denied.


REMAND

According to his death certificate, the Veteran died on July [redacted], 2003, at the age of 55, in his home.  The immediate cause of death as shown on his death certificate was a gunshot wound to the head.  An autopsy was performed.  The mortal wound was found to be self-inflicted.

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 C.F.R. § 3.312(a).

At the time of his death, the Veteran was not service connected for any disabilities.  The appellant has argued that the Veteran's death by suicide was caused by an acquired psychiatric disability, which was caused by his military service.  To this end, the appellant has submitted an October 2014 opinion from a private psychologist who concluded that the Veteran's acquired psychiatric condition, diagnosed as posttraumatic stress disorder (PTSD), was caused by his military service and that symptoms of this disability lead to the actions that resulted in his death.  

The private psychologist appears to base the opinion in large measure on the premise that the Veteran had suffered from psychiatric symptoms since military service.  However, the Veteran's service medical records show that a psychiatric evaluation conducted at separation was normal.  Additionally, a VA examination conducted in May 1969, several months after his military service ended, revealed a normal psychiatric state.  Consequently, it does not appear that the psychologist's opinion was based on the Veteran's complete history.

Additionally, while the Veteran was diagnosed with having PTSD when treated on several occasions at the VAMC in Buffalo, New York in 1993, when the Veteran filed a claim in February 1993, he indicated that he had been treated at that VAMC since 1969.  He also indicated in a September 1993 claim that he had been treated at the Buffalo VAMC since the early 1980's.  Consequently, in order to obtain a clearer picture of the Veteran's immediate post-service history, an attempt should be made to obtain more VA records.  

As for whether any particular stressful event had led to the diagnosis of PTSD, the RO sent the Veteran a letter in October 1993, asking for detailed information about in-service stressors.  However, it does not appear that the Veteran responded.  The 1993 records from the Buffalo VAMC include references to the Veteran's own report of having killed people in Vietnam and having been in combat, but there is no indication that the Veteran served in such a capacity.  He was in the United States Navy and apparently was qualified as a utilities service mechanic.  There is no indication that he saw combat or even went ashore.  In order to help the appellant with the development of this case, further action should be taken in attempt to corroborate the Veteran's combat experience.  

As for the death pension claim, because time has passed since the claim was filed, the appellant should be given opportunity to provide an up-to-date report on her income and assets in order to better determine her eligibility for pension benefits.

Accordingly, this case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should undertake the development to determine whether the Veteran served within the borders of Vietnam or saw any combat in the Vietnam theater.  This action should include obtaining information about the ship or ships on which the Veteran served, whether he served in any capacity within the land borders of Vietnam, and whether his unit or ship ever saw combat action or was in proximity to any combat activity.  

2.  Records from 1969 forward from the Buffalo VAMC should be sought.

3.  After completing the development sought above, a psychologist or psychiatrist should be asked to review the record and provide an opinion as to whether the Veteran experienced PTSD traceable to any in-service event(s).  An explanation for the opinion should be provided.  

4.  The appellant should be given opportunity to provide up-to-date information regarding her income and assets in order to support her claim for death pension benefits.

5.  Thereafter, the AOJ should re-adjudicate the issues remaining on appeal.  If any benefit sought remains denied, a supplemental statement of the case should be issued.  After the appellant and her representative are given opportunity to respond, the case should be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


